DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is the initial office action for US Patent Application No. 17/507011 by Ishikawa et al.
3.	Claims 1-6 are currently pending and have been fully considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Isoda et al. (US 2005/0064257 A1), herein referred to as Isoda, in view of Riley et al. (US Patent 11,024,860), herein referred to as Riley.
With respect to claims 1 and 6, Isoda teaches (Figure 1 shown below and paragraphs [0018-0022]) a fuel cell system 1 and a method of controlling the fuel cell system 1 that comprises a plurality of fuel cell stacks (features 2 and 3), a fuel cell cooling system comprised of first and second cooling circuits (heat exchangers, features 4 and 5) for cooling the plurality of fuel cell stacks respectively, a primary-side coolant supplied from outside (feature 13a), a secondary-side coolant that flows through the plurality of fuel cells (feature 13b), a coolant pump [0022] that circulates coolant through the cooling circuits and therefore is able to adjust the flow rate of the primary-side and secondary-side coolants, a radiator (cooling device) [0022] positioned outside of the fuel cell system (not shown in Figure 1) and a third cooling circuit (feature 14, cooling system) that is connected to first and second cooling circuits.


    PNG
    media_image1.png
    595
    662
    media_image1.png
    Greyscale

	
	Isoda does not appear to teach the limitations recited in claim 1 directed to the fuel cell system comprising a controller or the limitations of during stop of operation of the fuel cell system, the cooling device is configured to adjust a temperature of the primary-side coolant to a level that is equal to or higher than a predetermined temperature, and supply the primary-side coolant to each of the fuel cell units, and the controller is configured to activate the coolant pump to cause the secondary-side coolant to flow through the heat exchanger, in at least one of the fuel cell units in which the fuel cell has a possibility of freezing.
	However, Riley recites a fuel cell system and a method of controlling a fuel cell system. In view of claims 1 and 6, Riley teaches (Column 4, Lines 50-59) the fuel cell system includes a fuel cell stack that is cooled with a coolant system comprising a coolant loop also teaches (Column 4, Lines 64-67 and Column 5, Lines 1-7) the fuel cell system having a controller that is used to control the coolant system. Riley further teaches (Column 6, Lines 36-63) the fuel cell system is operated to cool after shutdown to allow for water condensation in the fuel cell stack. When the fuel cell has cooled to a sufficient degree, and the outside ambient temperature indicates a freezing risk, the controller may operate the cooling system to melt any ice formations in the outer edge regions of the fuel cell stack. 
Riley proceeds to teach the fuel cell system uses warmer coolant within the central region of the fuel cell stack, and the residual heat in that coolant, to unfreeze any ice blockages in anode outlet vias before conducting a fuel cell stack purge. The stack purge can then be delayed to allow for additional condensation while preventing frozen vias or channels during the purge or during a later fuel cell start up procedure. The warm coolant in the central region of the fuel stack is circulated through coolant passages adjacent to the vias for a suitable time for any ice to melt in the vias prior to conducting the stack purge to clear the vias of water before the entire system goes below freezing. The controller determines when the anode vias reach a temperature such that liquid water may freeze in them relative to other temperature measurements in the system, and this may be determined using a coolant temperature measurement adjacent to the anode outlet of the fuel cell stack. The controller determines where the warmest coolant located when the vias reach a freezing level, in a central region of the fuel cell stack. The controller also determines the length of time and the amount of pump energy or speed needed to flow the coolant such that the warmest coolant in the system is adjacent to or flowing past the anode outlet vias and melt any ice formed therein.
At the time of the effective filing date of the application, it would have been obvious to one of ordinary skill in the art to modify the fuel cell system taught by Isoda to include the teachings of Riley directed to a fuel cell system with a controller configured to activate the coolant pump so that the coolant is employed and recirculated during shutdown to reduce instances of frozen water. One of ordinary skill in the art would have been motivated to combine the teachings of Isoda and Riley for the purpose of reducing the formation of ice blockages when the fuel cell is operating at temperatures below freezing and to improve the start-up process of the fuel cell system following a shutdown process.
In view of claim 2, Riley teaches (Column 7, Lines 33-63) the coolant system has a pump that circulates coolant in a fluid circuit and a radiator. The fluid circuit has a radiator bypass passage and a valve assembly. The controller is configured to control operation of the valve assembly to control coolant flow between the radiator 104 and the bypass passage. 
In view of claims 4 and 5, Riley teaches (Column 6, Lines 57-67) the controller is configured to determine when a temperature of the fuel cell system may cause freezing and the controller is able to determine the length of time and the amount of pump energy required to flow the coolant in the fuel cell stack to prevent ice blockages.


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The combination of Isoda and Riley does not teach or suggest the limitations of claim 3 wherein in each of at least one of the fuel cell units that starts operating during operation of the fuel cell system, while a temperature of the secondary-side coolant used as a temperature of the fuel cell is lower than a target temperature, the controller is configured to activate the coolant pump, and operate the valve to cause the secondary-side coolant to flow through the heat exchanger, when the temperature of the secondary-side coolant is lower than a temperature of the primary-side coolant, and the controller is configured to activate the coolant pump, and operate the valve to cause the secondary-side coolant to bypass the heat exchanger, when the temperature of the secondary-side coolant is equal to or higher than the temperature of the primary-side coolant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724